Citation Nr: 0504935	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  99-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a headache 
disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from September 1963 
to September 1967.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In June 2001, the Board remanded the case to the RO for 
additional development.  

A Bedford VA Medical Center progress note dated September 5, 
2002, states, "He is claiming hearing disability in 
Vietnam."  This is referred to the RO as an informal claim 
of entitlement to service connection for hearing loss 
disability.  

In a September 2004 rating decision, the RO denied service 
connection for posttraumatic stress disorder.  The veteran 
has not submitted a notice of disagreement with that 
decision.  .

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

The headaches, variously diagnosed, are of service origin.  


CONCLUSION OF LAW

Headaches, variously diagnosed, were incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA's obligation to assist and includes an enhanced duty to 
notify a claimant of information and evidence necessary to 
substantiate a claim for VA benefits.  VA shall inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, the veteran was provided a rating decision, a statement 
of the case, a supplemental statement of the case (SSOC), and 
a VCAA notice letter in April 2003.  Because the decision 
below is fully favorable to the veteran, the Board deems that 
VA has satisfied both its duty to notify and to assist the 
veteran.  Thus, adjudication of this appeal poses no risk of 
unfair prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's SMRs reflect that in March 1967 he was seen for 
a headache over the left eye that had been noticed upon 
arising for the recent five days.  The headaches went away 
later each day.  An examiner noted tender frontal sinuses and 
swollen nasal mucosa.  The veteran was treated with 
chloropheniramine.  No blood pressure reading was recorded.  
The next day he was seen again for a similar headache.  No 
further mention of headaches was made in the SMRs.

The veteran underwent a separation examination in August 
1967.  An examiner found the head, nose, and sinuses to be 
normal at that time.  There is no report of medical history 
accompanying the separation examination report. 

In July 1978, the National Personnel Records Center reported 
that all available SMRs had been forwarded to the RO.  

In April 1998, the veteran requested service connection for 
headaches.  He reported that he had headaches ever since 
serving in Vietnam.  He reported that he received no medical 
treatment for headaches.

In June 1998, the veteran underwent a VA neurological 
compensation examination during which he reported that 
headaches began in Vietnam and that he had two or three very 
severe headaches per day that lasted 10 to 30 minutes.  He 
used aspirin or Tylenol(r) occasionally.  He also reported neck 
trauma and concussion in 1981.  Neurological examination was 
normal.  The diagnosis was tension vascular headache.  

A May 2000 VA annual physical examination report reflects 
that the veteran had band-like headaches lasting 10 to 20 
minutes with no nausea and no light sensitivity.  The 
assessment was chronic headaches with a cluster quality. 

A June 2000 VA neurology consultation report reflects that 
the veteran again reported the onset of his headaches in 
1967.  The veteran reported that the headaches were sporadic 
but had worsened over the years.  He had one or two headaches 
per day, always bifrontal, never one-sided.  The physician 
found all cranial nerves and other systems to be normal.  The 
physician felt that the diagnosis was unclear but was not 
migraine, cluster, paroxysmal, hemicrania, hypnic, or SUNCT 
syndrome.  The headaches more closely fit a diagnosis of 
intermittent tension-type headaches.  A magnetic resonance 
imaging (MRI) study of the brain was scheduled.  

An August 2000 VA MRI was unremarkable.  X-rays taken to rule 
out metal prior to the MRI were also negative for any 
abnormality.

In March 2001, the veteran's spouse reported that she knew 
the veteran prior to his military service.  She recalled that 
he began complaining of headaches after his return from 
Vietnam.  His headaches have continued since that time.  She 
stated that he was treated by Dr. H. for headaches in the 
late 1960s.  

A March 2001 statement from a friend oaf the veteran is to 
the effect that he had known the veteran since 1952.  He 
recalled a letter in which the veteran reported that he had 
been in a fight with Korean Marines and after that he would 
occasionally mention headaches. marines

In March 2001, the veteran testified before the undersigned 
Veterans Law Judge that headaches began while serving in 
Vietnam.  He testified that a private physician (since 
deceased) treated him with aspirin following active service.  
During his years with a police force he did not complain of 
headaches because he did not want the force to know about 
them.  

A May 2001 VA annual physical examination report reflects 
primarily frontal headaches, sometimes occipital, since 1967.  
No precipitating factor was found, but rest did ease the 
headaches.  The veteran denied any relevant history, 
including head injury or visual abnormality.  The assessment 
was tension headaches. 

A May 2002 VA annual physical examination report reflects 
macular degeneration and history of silent myocardial 
infarction.  There had been no change in the headaches.  The 
assessment was headaches, no change.  A September 2002 VA 
physical examination report notes the onset of Type II 
diabetes mellitus. 

In May 2003, the veteran underwent a VA neurological 
examination.  The veteran recalled that he was hit on the 
head during active service but did not lose consciousness.  
He reported that he got into some fights during active 
service and that while in Vietnam he was at or near a bomb 
dump.  His headaches started at the end of active service.  
They currently lasted from 5 minutes to an hour and they went 
away with or without aspirin.  The diagnosis was migraine 
variant.  

In April 2004, J. G., PhD, of the Boston Counseling Center, 
as reported by the veteran that a Dr. H. had treated the 
veteran from 1956 through 1980.  Dr. G. noted that during the 
1970's Dr. H. treated the veteran for anxiety and headache 
but retired in 1991 and noted that those records were not 
available.  

In November 2004, the veteran's representative argued that a 
claim of combat in Vietnam should be considered.  

Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

In this case, the SMRs reflect was seen one occasion for 
headaches which had been present for several days.  The first 
post service clinical evidence of headaches was in 1998, many 
years after service, and show the presence of chronic 
headaches, variously diagnosed.

However, the veteran has testified that his headaches began 
while he was serving in Vietnam and had continued up to the 
present.  Additionally, his spouse attested to the fact that 
the veteran complained of headaches after returning from 
Vietnam and that he saw Dr. H. in the late 1960s for his 
headaches.  Also, a friend and fellow service man indicated 
that the veteran complained of headaches during service.  Dr. 
G. indicated that the veteran had reportedly received medical 
treatment for headaches in the 1970s.  A layperson is 
competent to testify as to observable symptoms and injuries.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds the above statements and testimony competent and 
credible with regard to establishing continuity of the 
headaches following service.

After reviewing the record the Board finds that the evidence 
is equipoise and, as such, the benefit of the doubt is in the 
veteran's favor.  38 C.F.R. § 3.102.  Accordingly, the Board 
finds that the veteran's current headaches, variously 
diagnosed, began while he was in active duty.  Therefore, 
service connection is warranted.  


ORDER

Entitlement to service connection for a headache disorder, 
variously diagnosed, is granted.


REMAND

In June 2001, the Board remanded a claim of entitlement to 
service connection for tinnitus and requested an examination 
for tinnitus and an opinion by an M.D.  

In April 2003, a VA otolaryngologist examined the veteran for 
tinnitus and then ordered an audiometry evaluation to 
determine the nature and etiology of any hearing loss.  There 
is no VA audiometry evaluation of record.  The veteran 
submitted a May 2004 private audiogram, which mentions noise 
exposure during active service. 

In Hyder v. Derwinski, 1 Vet. App. 221 (1991), the Court held 
that VA's duty to assist includes further examination by a 
specialist, when recommended by VA's own physician.  Because 
the VA otolaryngologist has requested an audiometry 
evaluation, VA has a duty to obtain such examination to 
determine the etiology of the veteran's tinnitus.   

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO is requested to schedule the 
veteran for a VA audiometry evaluation.  

2.  Thereafter, the claims file to 
include the audiometry evaluation report 
should be forwarded to the VA 
otolaryngologist who performed the April 
29, 2003, VA otolaryngology examination.  
If that physician is not available a 
qualified substitute may be used.  The 
physician is asked to again review the 
claims file and render an opinion as to 
whether it is as likely as not that the 
hearing loss, if diagnosed, and/or 
tinnitus is related to service, to 
include inservice noise exposure? 

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  The veteran may be reexamined if 
necessary.  

3.  Thereafter, the RO should review all 
the relevant evidence and readjudicate 
the claim.  If the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and to his representative.  
They should be afforded an opportunity to 
respond before the claims folder is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


